Name: Commission Regulation (EEC) No 198/84 of 26 January 1984 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/8 27. 1 . 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 198/84 of 26 January 1984 fixing the import levies on live cattle and on beef and veal other than frozen quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set-out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 3336/83 (3), as amended by Regulation (EEC) No 3618/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3336/83 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on 4ive cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 6 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 330, 26. 11 . 1983, p. 21 . ( «) OJ No L 358, 22. 12. 1983, p. 22. 27. 1 . 84 Official Journal of the European Communities No L 22/9 ANNEX to the Commission Regulation of 26 January 1984 fixing die import levies on live cattle and on beef and veal other than frozen (') for the period beginning 6 February 1984 (ECU/100 kg) CCT heading No Yugoslavia (J) Austria/Sweden/Switzerland Other third countries I  Live weight  01.02 A II (a) 50,185 10,734 114,422 l  Net weight  02.01 A II a) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A II a) 4 bb) 02.06 C I a) 1 02.06 C I a) 2 16.02 B III b) 1 aa) 95,352 76,281 114,422 20,395 16,316 24,474 30,593 34,993 30,593 34,993 34,993 217,401 173,921 260,882 326,103 373,015 326,103 373,015 373,015 (') In accordance with Regulation (EEC) No 435/80, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170, 3 . 7. 1980, p. 4). (a) The levy which is to be applied to young male bovine animals, intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968, and in the provisions adopted for its application, is totally or partially suspended in accordance with those provisions.